Citation Nr: 1526789	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to October 1965, and from June 1967 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for peripheral neuropathy of the bilateral upper extremities.  

The Veteran provided testimony while sitting at the RO in April 2014; this hearing was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's Virtual VA paperless claims file (an electronic data-based system) associated with the Veteran's claim.

The Board notes that it has reviewed both the Veteran's physical claims file, as well as "Virtual VA" and Veteran's Benefits Management System (VBMS) (paperless claims processing systems) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Remand is also necessary to ensure the Veteran all applicable due process considerations.

At his April 2014 hearing, the Veteran testified that he was in receipt of current VA treatment for peripheral neuropathy.  Such records are on file, dated most recently in January 2015.  He described upper extremity symptoms to include numbness of the fingers, and pain and burning in his hands.  He also described shooting pains up and down his arms while driving.  The Veteran further gave a history of having trouble picking up items.  

He is last shown to have been afforded a VA examination for peripheral neuropathy of the upper extremities in June 2011.  At that time, peripheral neuropathy of the lower extremities was shown to be present, secondary to his service-connected diabetes mellitus.  Service connection was later granted for lower extremity peripheral neuropathy by the RO in June 2011.  The examination report, concerning his upper extremities, noted that the Veteran had subjective findings of upper extremity neuropathy without any objective evidence.  Diminished vibratory sense was shown to have an objective finding for the lower extremities.  At his hearing the Veteran complained that the examiner failed to adequately assess his upper extremities, merely asking him to pick a card off of the floor, which he did.  Essentially, he claimed the examination was not sufficiently comprehensive.  

A June 2013 VA outpatient oncology clinic consult report shows that neurological examination showed tingling and numbness in the extremities.  Which specific extremities (i.e., upper or lower, right or left) was not mentioned.  Peripheral neuropathy was diagnosed.  

While the presence of peripheral neuropathy of the extremities has been medically documented subsequent to the June 2011 VA examination, and as it is not clear as to which extremity (or extremities) this diagnosis pertains, a new VA examination should be afforded the Veteran in this case.  










Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all VA treatment records dated since January 2015.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The AOJ should thereafter make arrangements so that the Veteran can be afforded a VA examination so that a medical opinion can be obtained concerning whether the Veteran currently has peripheral neuropathy of the upper extremities (right and/or left), and if so, whether it is aggravated by, proximately due to, or the result of his service-connected diabetes mellitus, or otherwise related to his service.

The claims folder should be made available to the examiner for review.  The entire paper claims folder, as well as all medical records located in the Veteran's electronic claims file (Virtual VA and VBMS), must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  The examiner should specifically comment on the above-mentioned June 2013 findings of peripheral neuropathy.  The examiner should note all evidence relied on in rendering any opinion.





The examiner should provide answers to the following questions with complete rationale on any opinion rendered:

(a)  Is it at least as likely as not that any current upper extremity peripheral neuropathy is proximately due to or the result of the service-connected diagnoses mellitus?

(b)  Is it at least as likely as not that any current upper extremity peripheral neuropathy has been aggravated (underwent a permanent worsening) due to the service-connected diabetes mellitus?  If so, please state the degree of baseline severity before such aggravation.  If the baseline level of disability cannot be established, the examiner must so state.

(c)  Is it at least as likely as not that any current upper extremity peripheral neuropathy is otherwise causally related to active service? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is necessary -- to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  

5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2014); 38 C.F.R. § 3.159 (2014).

6.  Thereafter, and following any other indicated development, the AOJ should readjudicate the appealed service connection issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

